Name: Council Regulation (EEC) No 1238/85 of 13 May 1985 amending the definitive anti-dumping duty on imports of certain ball bearings originating in Japan and exported by Nippon Seiko KK and others
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 85 Official Journal of the European Communities No L 129/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1238/85 of 13 May 1985 amending the definitive anti-dumping duty on imports of certain ball bearings originating in Japan and exported by Nippon Seiko KK and others Whereas an error in the computation of this duty has been discovered which makes it necessary to amend this rate of duty ; whereas the corrected rate of the definitive anti-dumping duty on imports of the above ­ mentioned ball bearings exported by Nippon Seiko KK and the other exporters in question is 14,45 % of the net, free-at-Community-frontier, price before duty, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 2089/84 : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commission, Whereas the Council , by Regulation (EEC) No 2089/84 (2), imposed a definitive anti-dumping duty on imports of single-row deep-groove radial ball bearings with greatest external diameter not more than 30 mm, originating in Japan and Singapore ; Whereas the rate of the definitive anti-dumping duty imposed on the abovementioned ball bearings exported by Nippon Seiko KK and by other exporters or potential exporters not named in the said Regula ­ tion was 14,71 % of the net, free-at-Community ­ frontier, price before duty ; 14,71 % 14,71 % ' 14,45 % 14,45 %'. '  Nippon Seiko KK  Others is replaced by : '  Nippon Seiko KK  Others Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1985. For the Council The President F.M. PANDOLFI (') OJ No L 201 , 30. 7. 1984, p . 1 . (2) OJ No L 193, 21 . 7. 1984, p . 1 .